NUMBER 13-12-00748-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


      IN RE BAHIA MAR MAINTENANCE ASSOCIATION AND ALMA
         INVESTMENTS, INC. D/B/A TEXAS ALMA INVESTMENTS


                          On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

   Before Chief Justice Valdez and Justices Rodriguez and Longoria
                  Memorandum Opinion Per Curiam1

       Relators, Bahia Mar Maintenance Association and Alma Investments, Inc., d/b/a

Texas Alma Investments, filed a petition for writ of mandamus in the above cause on

December 11, 2012.          The Court requested a response to the petition for writ of

mandamus, and received a response on January 14, 2013 from real party in interest,

Bahia Mar Co-Owners Association, Inc., by and through counsel, Jones, Galligan, Key

& Lozano, L.L.P., and received a response on January 16, 2013, from real parties in

       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).


                                                  1
interest, Bahia Mar Co-Owners Association, Inc. (as Counter-Defendant), Bahia Mar #1

Corporation d/b/a Co-Owners Association of Bahia Mar No.1, Bahia Mar #2 Corporation

d/b/a Co-Owners Association of Bahia Mar No. 2, Bahia Mar #3 Corporation d/b/a Co-

Owners Association of Bahia Mar No.3, and Bahia Mar #4 Corporation d/b/a Co-Owners

Association of Bahia Mar No. 4, by and through counsel, Thornton, Biechlin, Segrato,

Reynolds & Guerra.

      To be entitled to the extraordinary relief of a writ of mandamus, the relator must

show that the trial court abused its discretion and that there is no adequate remedy by

appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding).    The relator has the burden of establishing both prerequisites to

mandamus relief.     In re CSX Corp., 124 S.W.3d 149, 151 (Tex. 2003) (orig.

proceeding). This burden is a heavy one. See In re Epic Holdings, Inc., 985 S.W.2d 41

(Tex. 1998) (orig. proceeding).

      The Court, having examined and fully considered the petition for writ of

mandamus, the responses thereto, and the applicable law, is of the opinion that relators

have not met their burden to obtain mandamus relief. See In re Prudential Ins. Co. of

Am., 148 S.W.3d at 135–36. Accordingly, the petition for writ of mandamus is DENIED.

See TEX. R. APP. P. 52.8(a).


                                               PER CURIAM

Delivered and filed the
22nd day of January, 2013.




                                           2